Citation Nr: 1730993	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral knee strain with chondromalacia, to include as secondary to the service-connected disability of post-operative bursitis of the left hip.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety and depression. 

3.  Entitlement to service connection for post-operative bunion of the left great toe. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that jurisdiction was transferred from the RO in Cleveland to the one in Detroit, Michigan.  The reasons for this transfer will be discussed below as they pertain to this remand. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to reschedule the Veteran for a personal hearing before a Veterans Law Judge at the RO. 

Per the Veteran's request, the RO scheduled her for a hearing before a traveling section of the Board ("Travel Board hearing") for May 1, 2017.  See March 2017 notification letter.  The letter indicated that the hearing will take place at the VA regional office in Detroit, Michigan. 

In April 2017 correspondence, a service officer sent a letter indicating that the Veteran wants to clarify why her hearing was scheduled in Detroit while she lives in Ohio.  No response was associated with the Veteran's file. 

The case was certified to the Board indicating that the Veteran failed to appear for her hearing.  

In July 2017 correspondence, the Veteran's representative indicated that she "clearly stated that she wants her BVA Travel Board Hearing - accidently scheduled in Detroit VARO in May 2017-to be rescheduled at the Cleveland VARO."  However, the Board investigated the matter as to the jurisdiction transfer, and internal communication indicates that the case was transferred, as it is a sensitive case because the Veteran is an employee of the Cleveland RO. 

Apparently, the Veteran and her representative have not been apprised of the above-information.  As such, the Board finds that the miscommunication necessitates contacting the Veteran and her representative to explain the situation and rescheduling her for a Travel Board hearing per her request. 

Accordingly, the case is REMANDED for the following action:

Please note that the Veteran's case is deemed "sensitive," given the fact that she is an employee of the Cleveland RO.  

1.  Notify the Veteran and her representative that the RO in Detroit assumed jurisdiction of her case because it handles all "sensitive" cases, such as this one.  This contact to the Veteran and her representative should be fully documented and associated with the Veteran's file. 

2.  Then, take appropriate steps to schedule the Veteran for a Travel Board hearing at the Cleveland RO with a Veterans Law Judge in accordance with her request. 

The Veteran and her representative should be notified in writing of the date, time, and location of the hearing, as described above.    

After the hearing is conducted, or if the Veteran withdraws her request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


